Citation Nr: 1635759	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-21 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to November 21, 2012 and 40 percent thereafter for degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the lower left extremity.

3.  Entitlement to an initial rating in excess of 10 percent for limitation of extension of the thigh due to degenerative joint disease of the left hip.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 26, 2015, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran had active military service from February 1953 to February 1956.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from February 2009 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In the February 2009 rating decision, the RO granted service connection for degenerative joint disease of the lumbar spine and awarded a 10 percent rating, effective July 12, 2002.  

Thereafter, the June 2013 rating decision the RO, in pertinent part, increased the rating for degenerative joint disease of the lumbar spine to 20 percent, effective July 12, 2002, and to 40 percent, effective November 21, 2012.  The rating decision also granted service connection for radiculopathy of the lower left extremity and assigned a 10 percent rating, effective July 12, 2002 and for limitation of extension of the thigh due to degenerative joint disease of the left hip and assigned a 10 percent rating, effective November 21, 2012.

This case was before the Board in May 2014 and November 2014, on which occasions it was remanded to the RO for further development.

The Board notes that in a September 2015 rating decision, the RO granted entitlement to a TDIU, effective June 26, 2015.  The Veteran did not file a notice of disagreement; however, the issue of entitlement to a TDIU for the period prior to June 26, 2015 remains in appellate status per Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an initial rating in excess of 10 percent for the left hip as of January 26, 2016 and entitlement to a TDIU prior to November 21, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 21, 2012, the Veteran's lumbar spine disability was manifested by forward flexion to 85 degrees with pain; there was evidence of a mild antalgic gait. 

2.  As of November 21, 2012, the Veteran's lumbar spine disability has been manifested by forward flexion to 30 degrees or less, but not by ankylosis or incapacitating episodes.

3.  Prior to September 8, 2015, the Veteran had mild radiculopathy of the lower left extremity.

4.  From September 8, 2015 to January 25, 2016, the Veteran had moderate radiculopathy of the lower left extremity.

5.  As of January 26, 2016, the Veteran had mild radiculopathy of the lower left extremity.  

6.  Prior to July 14, 2014, the Veteran's left thigh disability was manifested by pain and painful motion, but with extension greater than 5 degrees and flexion greater than 45 degrees; there was no evidence of fracture or malunion of the femur.

7.  From July 14, 2014 to September 7, 2015 the Veteran's left thigh disability was manifested by intermediate ankylosis.

8.  From September 8, 2015 to January 25, 2016, the Veteran's left thigh disability was manifested by favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction.

9.  As of November 21, 2012, the Veteran has been unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent prior to November 21, 2012 and 40 percent thereafter for degenerative joint disease of the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5295-5292 (2002), Diagnostic Code 5242 (2015).

2.  The criteria for an initial rating in excess of 10 percent prior to September 8, 2015 for radiculopathy of the lower left extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520.

3.  The criteria for an initial 20 percent rating, but no higher, from September 8, 2015 to January 25, 2016 for radiculopathy of the lower left extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520.

4.  The criteria for an initial rating in excess of 10 percent as of January 26, 2016 for radiculopathy of the lower left extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520.

5.  The criteria for an initial rating in excess of 10 percent prior to July 14, 2014 for a left thigh disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5250-5255 (2015).

6.  The criteria for an initial 70 percent rating from July 14, 2014 to September 7, 2015 for a left thigh disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5250-5255 (2015).

7.  The criteria for an initial 60 percent rating from September 8, 2015 to January 25, 2016 for a left thigh disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5250-5255 (2015).

8.  The criteria for a TDIU as of November 21, 2012 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

The claims on appeal stem from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records have been associated with the claims file.  Relevant post-service medical records have also been obtained.  As requested in the Board's November 2014 remand directives, efforts were made obtain records from the Social Security Administration (SSA).  However, in correspondence received in June 2015, it was reported that the requested medical records could not be provided because they had been destroyed.  The Veteran has not identified any additional records that should be obtained prior to a Board decision. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran was provided VA examinations in September 2008, November 2012, and July 2014.  As directed in the November 2014 remand directives, additional VA examinations were provided in September 2015 and January 2016.  These VA examinations, in total, are adequate for the purposes of the instant matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Thereafter, the RO readjudicated that claims in a May 2016 supplemental statement of the case.  The Board finds that there has been substantial compliance with the previous remand directives with regards to the issue adjudicated herein.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In the case of an initial, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

I.  Lumbar Spine Disability

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5242 for degenerative arthritis of the spine.

The Veteran's service connection claim was received in July 2002.  The Board notes that the rating criteria governing spinal disorder was amended on September 23, 2002 and September 26, 2003, during the pendency of the appeal.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The September 23, 2002 amendments revised the criteria for intervertebral disc syndrome.  The amendments effective September 26, 2003 renumbered the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.  Because the amendment has a specified effective date without provision for retroactive application, it may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  38 U.S.C.A. § 5110(g) (2014); VAOPGCPREC 3-2000; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In accordance with VAOPGCPREC 3-2000, the Board will consider the claims under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions (since September 2002).

Criteria Effective Prior to September 23, 2002

Under Diagnostic Code 5292, limitation of motion of the lumbar spine is assigned a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a maximum schedular rating of 40 percent for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Code 5293, when disability from intervertebral disc syndrome (IVDS) is mild, a 10 percent evaluation is warranted; a 20 percent evaluation is warranted for moderate IVDS, with recurring attacks.  A 40 percent rating is in order when the disability is severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent is awarded when disability from IVDS is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under Diagnostic Code 5295, a 10 percent rating is assigned for lumbosacral strain with characteristic pain on motion.  If there is lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation is in order.  Finally, a maximum schedular rating of 40 percent is awarded when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Criteria Effective September 23, 2002

As noted herein, the criteria for IVDS was revised effective on September 23, 2002.  Under the revised criteria, IVDS (preoperatively or postoperatively) is evaluated on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Code 5293.  

Diagnostic Code 5293 provides ratings for incapacitating episodes for IVDS as follows: having a total duration of at least one week but less than two weeks during the past 12 months (10 percent); having a total duration of at least two weeks but less than four weeks during the past 12 months (20 percent); having a total duration of at least four weeks but less than six weeks during the past 12 months (40 percent); having a total duration of at least six weeks during the past 12 months (60 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 26, 2003

Effective on September 26, 2003, the Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.

Under this criteria, a 20 percent rating is warranted forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

A 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine. 

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. at Note (1).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  Id. at Note (2).

Under current provisions, IVDS (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Section 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Under Diagnostic Code 5243, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two week but less than four weeks during the past twelve months, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  

For purposes of evaluations under current Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Prior to November 21, 2012

Prior to November 21, 2012, the Veteran's lumbar spine disability was assigned a 20 percent rating; he asserts that a higher rating is warranted.  

The Veteran underwent a VA examination in September 2008.  At that time he reported that he used a cane for ambulation.  He did not wear braces and had no orthotics, although he occasionally used arch supports.  Treatment for his back disability consisted of NSAIDS, rest, sleeping on the floor, hot packs, and therapeutic injections.  He had lost time from work due to his low back disability, and had retired because of increased pain in this back secondary to prolonged sitting and/or standing.  He had gone through several courses of physical therapy for his back disability.  The Veteran stated that swimming was the only exercise he could tolerate.  He also mentioned that he used to walk regularly and did so until several years earlier, when increased back and hip pain forced him to stop.  He estimated that he could walk a block or two without difficulty.  The examiner opined that he thought it was an optimistic estimate as the Veteran ambulated quite slowly and used a cane for assistance.  Current complaints included severe back pain that radiated down the left leg to the lateral foot.  He also reported flare-ups which were due to sudden, awkward moments, going up and down stairs, bending, kneeling, and prolonged sitting or standing.  Flare-up pain was increased by cold/damp weather.  Bedrest seemed to eventually relieve some of the discomfort.  Flare-ups typically lasted a few hours to a day or two.  The appellant also noted that his back condition limited his ability to garden, perform house work, landscape, crouch down, and do anything below the waist.  He could not shop due to difficulties ambulating and carrying things.  

On physical examination, it was noted that the appellant arose slowly with grimace from his seat in the waiting room and walked with a mildly antalgic gait.  He sat slowly, again with grimace, showing pain.  The examiner reported that he observed the appellant continually shift his position while seated.  He was able to heal walk, but was unable to toe walk.  Gross, physical examination of the spine was unremarkable.  Gaenslen's test was strongly positive on the left and positive on the right.  

Range of motion testing revealed flexion to 85 degrees with grimace at 10 degrees; extension to 20 degrees with grimace at 15 degrees, left lateral rotation to 20 degrees with grimace at 0 to 20 degrees; right lateral rotation to 25 degrees; left lateral flexion to 15 degrees with grimace at 15 degrees; and right lateral flexion to 20 degrees.  Reflex testing showed 2 positive on the right and 1 positive on the left.  Bilateral ankle jerk was 1 positive with no clonus.  

Private treatment records during the period in question demonstrate treatment for and complaints of low back pain but otherwise contain no specific findings relevant to the rating criteria.




Analysis

After a review of the evidence the Board finds that an initial rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability during this stage of the appeal.  In this regard, prior to November 21, 2012, the Veteran's lumbar spine disability was manifested by reduced range of motion.  However, the evidence does not demonstrate that the Veteran had flexion limited to 30 degrees or less.  Notably, objective range of motion testing during the September 2008 VA examination revealed flexion to 85 degrees.  Additionally, there is no evidence of ankylosis of the entire lumbar spine.  Thus, the appellant's lumbar spine disability does not meet the criteria for the next-higher 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  A rating in excess of 20 percent is also not warranted under the pre-amended diagnostic code because there is no evidence of severe low back strain or limitation of motion.  

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Veteran has complained of pain and flare-ups.  However, despite the noted symptoms, the objective evidence of record does not show any additional functional limitation that is tantamount to marked interference in range of motion.  As such, higher ratings are not warranted for any stage of the appeal.  The Board recognizes that the 2008 examination does not contain an estimate of additional functional limitation as a result of flare-ups.  Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).  However, that examination is now 8 years old.  It seems highly unlikely that an examination at present  could provide any probative evidence as to the limitation of flare-ups that occurred eight years in the past.  Rather, it would appear that an attempt to do so would only delay the claim, with no benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).  The same line of reasoning applies to any deficiencies in that examination as relates to Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), holding that examination findings should address both passive and active motion, as well as both weight-bearing and non-weight-bearing findings.

All potentially applicable diagnostic codes have been considered in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's low back disability could not receive a higher rating under an analogous diagnostic code based on the medical findings of record.  See 38 C.F.R. § 4.115 (b).  While the Veteran reported that bedrest alleviated his back pain, the evidence does not suggest that he has been diagnosed with intervertebral disc syndrome.  Thus, an increased rating would not be warranted under the criteria for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

The Board has further considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, Note 1.  As detailed below, service connection has been granted for radiculopathy of the lower left extremity.  No additional neurologic abnormalities were found on examination.  Thus, a separate evaluation for additional neurological disability is not warranted.  

In sum, the Board finds that the preponderance of the evidence is against the claim of entitlement to a rating in excess of 20 percent for the Veteran's low back disability prior to November 21, 2012.

As of November 21, 2012

As of November 21, 2012, the Veteran's lumbar spine disability has been assigned a 40 percent rating; he asserts that a higher rating is warranted.  

The Veteran underwent a VA back examination in November 2012.  At that time, he reported back pain that radiated down the leg.  He also reported flare-ups that caused limited range of motion and required the use of a walker.  
 
Range of motion testing revealed forward flexion to 30 degrees with evidence of pain at 30 degrees; extension to 0 degrees with evidence of pain at 0 degrees; right and left lateral flexion to 10 degrees with evidence of pain at 10 degrees; and right and left lateral rotation with evidence of pain at 10 degrees.  There was no additional limitation in range of motion following repetitive testing.   However, there was functional loss and/or functional impairment after repetitive testing.  The contributing factors were less movement than normal and pain on movement.   It was noted that the appellant had localized tenderness or pain to palpitation for joints and/or tissue of the lumbar spine, which was further described as lower lumber midline and paraspinal region.  There was no guarding or muscle spasm.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex examination and sensory examination results were normal.  Straight leg raising test was normal and there were no signs or symptoms of radiculopathy.  There were no neurologic abnormalities found on examination or evidence of intervertebral disc syndrome with incapacitating episodes.  The Veteran's posture and gait were within normal limits.  
 
A VA spine examination was provided in July 2014.  At that time, the Veteran reported that his back bothered him with activities such as leaning over the sink or picking things up off the ground.  He also reported low back pain with prolonged walking and at night with sleeping.  The appellant also reported flare-ups.  Specifically, he reported that when bending or walking too far, low back and left hip pain caused him to stop and rest to recover.  
 
Range of motion testing revealed flexion to 75 degrees with evidence of pain at 70 degrees; extension to 15 degrees with evidence of pain at 15 degrees; right lateral flexion to 10 degrees with evidence of pain at 10 degrees; left lateral flexion to 15 degrees with evidence of pain at 15 degrees; and right and left lateral rotation to 25 degrees with evidence of pain at 25 degrees.   There was no additional limitation in range of motion of the lumbar spine following repetitive testing.  However, there was functional loss and/or functional impairment after repetitive testing.  The contributing factors were less movement than normal; weakened movement; incoordination; pain on movement; instability of station; disturbance of locomotion; interference with sitting, standing, and/or weight bearing; and lack of endurance.   There was no guarding or muscle spasm.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex examination, sensory examination, and straight leg raising test results were normal.  It was noted that the Veteran had mild radiculopathy of the lower left extremity, but no other neurologic abnormalities were found on examination.  There was no ankylosis of the spine or evidence of intervertebral disc syndrome and incapacitating episodes.  It was noted that the appellant constantly used a cane as a normal mode of locomotion.  The examiner reported that the Veteran did not engage in activities that bothered his lower back.
 
An additional VA back examination was provided in September 2015.  The Veteran again reported low back pain that radiated into the left leg.  He also stated that he had flare-ups that were caused by turning over in bed.  He stated that flare-ups cased sharp pain, left leg stiffness, and a reduced ability to turn.  
 
Range of motion testing revealed forward flexion to 60 degrees; extension to 15 degrees; right and left lateral rotation to 20 degrees; and right and left lateral rotation to 30 degrees.  There was no additional limitation in range of motion following repetitive testing.  It was noted that range of motion contributed to functional loss manifested by difficulty with rotation, bending, and twisting actions.  The examiner reported that the Veteran exhibited pain on range of motion testing with forward flexion.  There was objective evidence of localized tenderness or pain or palpitation of the joint or soft tissues of the lower back, which was determined to be moderate.   It was noted that pain, fatigue, weakness, and lack of endurance caused functional loss.  There was no guarding or muscle spasm.  There was localized tenderness that did not result in abnormal gait or spinal contour.  Muscle strength testing was normal and there was no muscle atrophy.  Sensory reflex examination was also normal and straight leg raising test was negative.  It was noted that the appellant had moderate radiculopathy of the lower left extremity.  There were no other neurologic abnormalities found on examination or evidence of ankylosis.  The examiner determined that the Veteran did have intervertebral disc syndrome, however, he did not have any episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  It was noted that the appellant regularly used a cane as a normal mode of locomotion.  
 
A final VA back examination was provided in January 2016.  During the examination, the appellant reported flare-ups that were manifested by sharp low back pain that went into the leg.  He also mentioned that he could not take long walks.
 
Range of motion resting revealed forward flexion to 50 degrees; extension to 10 degrees; right lateral flexion to 15 degrees; left lateral flexion to 10 degrees; and right and left lateral rotation to 20 degrees.  Pain was noted on ranged of motion testing.  There was no additional limitation in range of motion following repetitive testing.  It was noted that range of motion contributed to functional loss manifested by limited bending.  There was objective evidence of localized tenderness or pain or palpitation of the joint or soft tissues of the lower back, which was exhibited by sharp pain.  The examiner determined that pain, weakness, fatigue, limited, and lack of endurance limited functional ability with repeated use, but there was no additional limitation in range of motion due to such symptoms.  The examiner also noted that pain and fatigue caused functional loss during flare-ups.  However, such symptoms did not cause additional limitation in range of motion during flare-ups.  There was no guarding or localized tenderness resulting in abnormal gait or spine contour.  Muscle strength testing and normal and there was no muscle atrophy.  Sensory reflex examination was normal and straight leg raising test was negative.  There was no evidence of radiculopathy, ankylosis, or other neurologic abnormality.  The examiner also determined that there was no evidence of intervertebral disc syndrome and incapacitating episodes.  It was again noted that the appellant constantly used a cane as a normal mode of locomotion.

Analysis

After a review of the evidence the Board finds that an initial rating in excess of 40 percent is not warranted for any portion of the rating period on appeal.  In so finding, the Board notes that there is no evidence of record indicating that the Veteran has unfavorable ankylosis of the entire spine or ankylosis of the entire thoracolumbar spine.  In fact, the Veteran's thoracolumbar spine flexion is limited to, at worst, 30 degrees of motion.  Therefore, the Board finds that a higher disability rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5242.  The Board notes that 40 percent is the maximum rating under the pre-amended diagnostic code. 

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Veteran has complained of pain and flare-ups.  However, the January 2016 VA examiner determined that there was no additional limitation in range of motion during flare-ups.  Notwithstanding, given that the next-higher evaluation is not predicated on a higher degree of lost motion, but rather on ankylosis (fusion of the joint), even if there was additional limitation in motion during flare-ups, such finding would not enable a higher evaluation.  As such, a higher rating is not warranted for any stage of the appeal. 

All potentially applicable diagnostic codes have been considered in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's lumbar spine disability could not receive a higher rating under an analogous diagnostic code based on the medical findings of record.  See 38 C.F.R. § 4.115 (b).  The Board acknowledges that the September 2015 VA examiner determined that the Veteran had intervertebral disc syndrome.  However, the appellant did not have any episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.   Thus, an increased rating would not be warranted for the diagnosed intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has further considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, Note 1.  As detailed below, service connection has been granted for radiculopathy of the lower left extremity.  No additional neurologic abnormalities were found on examination.  Thus, a separate evaluation for additional neurological disability is not warranted.  

In sum, the Board finds that the preponderance of the evidence is against the claim of entitlement to an initial rating in excess of 40 percent as of November 21, 2012 for the Veteran's lumbar spine disability.

II.  Radiculopathy

The Veteran's radiculopathy of the lower left extremity has been rated under Diagnostic Code 8520 for paralysis of the sciatic nerve.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The rating schedule provides guidance for rating neurologic disabilities.  Cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id. Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Factual Background

The Veteran's radiculopathy of the lower left extremity has been assigned a 10 percent rating; he asserts that a higher rating is warranted.  

In a private January 2004 private neurological consultation report, the Veteran presented with complaints of left leg sciatic nerve pain.  However, he did not notice any numbness or weakness in the leg.  He reported that when he had pain in the left hip area, it radiated down into the anterolateral thigh, but there was no burning in the area.  Following evaluation of the Veteran, the physician noted that the evidence suggested mild left leg radiculopathy.  

As noted herein, during the September 2008 VA examination for the appellant's lumbar spine disability, he reported pain that radiated from the lumbar spine down the left leg to the lateral foot.  However a diagnosis of radiculopathy was not provided.

In the report of the January 2012 VA back examination, it was determined that the Veteran did not have radiculopathy of the lower left extremity.  

The Veteran underwent a VA peripheral nerves examination in July 2014.  At that time, he complained of left lower extremity radiculopathy as secondary to his low back condition.  He reported pain radiating from his left hip to his left knee.  He treated the condition was pain medication with relief lasting approximately 8 hours.  He stated that pain was increased with prolonged walking and with lying in the bed.  
 
Symptoms attributable to the peripheral nerve condition in the lower left extremity included constant and intermittent pain that was moderate.  There were no paresthesias and/or dysesthesias or numbness.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex and sensory examinations were also normal.  It was noted that the Veteran had a normal gait.   In the accompanying July 2014 VA back examination, the examiner noted that the appellant had mild radiculopathy of the lower left extremity.  
 
The Veteran was provided an additional VA peripheral nerves examination in September 2015, at which time left leg radiculopathy was noted.  At the time of the examination, the appellant reported that episodes of pain occurred more often, causing an inability to sleep on the left side.  
 
Symptoms attributable to the left leg nerve condition were severe constant pain and moderate intermittent pain, numbness, and paresthesias and/or dysesthesias.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex and sensory examinations were also normal.  It was noted that the Veteran had a normal gait.  The examiner determined that there was moderate incomplete paralysis of the sciatic nerve.  In the accompanying September 2015 VA back examination, it was confirmed that the Veteran had moderate radiculopathy of the lower left extremity.  
 
As noted above, in the report of the January 2016 VA back examination, it was determined that there was no evidence of radicular pain or other signs or symptoms of radiculopathy of the lower left extremity.

Analysis

After a review of the evidence, and resolving all doubt in favor of the Veteran, the Board finds that an initial 20 percent rating for the Veteran's radiculopathy of the lower left extremity is warranted from September 8, 2015 to January 25, 2016.  However, prior to September 8, 2015 and as of January 25, 2016 an initial rating in excess of 10 percent rating is not warranted.

Prior to September 8, 2015 and as of January 26, 2016, the Veteran had mild radiculopathy of the lower left extremity, thus a rating in excess of 10 percent is not warranted.  As noted herein, the appellant underwent a private neurological consultation in January 2004 at which time the physician determined that the appellant had mild left leg radiculopathy.  The Board acknowledges that in the report of the July 2014 VA peripheral nerves examination, it was noted that that the Veteran had moderate symptoms, however, in the accompanying July 2014 VA back examination, the examiner noted that the appellant had mild radiculopathy of the lower left extremity.  Finally, in the January 2016 VA examination, it was determined that the there was no evidence of radiculopathy of the lower left extremity.  In sum, at no time prior to September 8, 2015 or as of January 26, 2016 as the evidence no more that mild incomplete paralysis of the sciatic nerve.  As such, an initial rating in excess of 10 percent is not warranted prior to September 8, 2015 and as of January 26, 2016.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

From September 8, 2015 to January 25, 2016, the record shows moderate radiculopathy of the lower left extremity.  Thus, a 20 percent rating is warranted.  As detailed above, in the September 2015 VA back and peripheral nerve examinations, it was determined that the Veteran had moderate incomplete paralysis of the sciatic nerve.   Thus, resolving all doubt in favor of the Veteran, a 20 percent rating is warranted from September 8, 2015 to January 25, 2016.  A rating in excess of 20 percent is not warranted as there is no evidence of demonstrating more than moderate impairment.  The Board acknowledges that in the September 2015 VA examination, the examiner noted that the appellant's radicular symptoms included severe constant pain.  Notwithstanding, the examiner found that the radiculopathy of the lower left extremity was moderate in nature.  Overall, the rating for moderate symptomatology most nearly approximates the disability picture shown by the totality of the evidence for this period of the appeal.

All potentially applicable diagnostic codes have been considered in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's radiculopathy of the lower extremity could not receive a higher rating under an analogous diagnostic code based on the medical findings of record.  See 38 C.F.R. § 4.115 (b).  

In sum, the Board finds that the preponderance of the evidence is against the claim of entitlement to an initial rating in excess of 10 percent for the Veteran's radiculopathy of the lower left extremity prior to September 8, 2015 and as of January 26, 2016.  However, a 20 percent rating is warranted from September 8, 2015 to January 25, 2016.

III.  Left Thigh

Disabilities of the hip and thigh are rated under the schedular criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.   

Under Diagnostic Code 5250, favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction warrants a 60 percent disability rating. Intermediate ankylosis of the hip warrants a 70 percent disability rating. Id. Extremely unfavorable ankylosis, with the foot not reaching the ground, or necessitating crutches, warrants a 90 percent disability rating and entitles the claimant to special monthly compensation (SMC).  38 C.F.R. § 4.71a, Diagnostic Codes 5250.

Diagnostic Code 5251 provides a 10 percent rating for extension limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5251.

Under Diagnostic Code 5252, a 10 percent evaluation is assigned for limitation of flexion to 45 degrees.  A 20 percent evaluation is assigned for limitation of flexion to 30 degrees.  A 30 percent evaluation is assigned for limitation of flexion to 20 degrees.  The highest schedular rating, 40 percent, is assigned for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5253, a 10 percent rating is assigned for either limitation of adduction (inability to cross legs) or for limitation of rotation (cannot toe-out more than 15 degrees with the affected leg).  A 20 percent evaluation is awarded for limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  The Board notes that a10 percent rating under Diagnostic Code 5253 has been assigned for the appellant's left hip disability for limitation of abduction which he did not appeal.  

Normal ranges of motion of the hip are hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Factual Background

The Veteran's thigh disability has been assigned a 10 percent rating under Diagnostic Code 5251 for limitation of extension of the thigh.  He asserts that a higher rating is warranted.

The Veteran underwent a VA hip and thigh examination in November 2012.  During the examination, he reported flare-ups that impacted his range of motion. He stated that he could not stand or walk for a long time.  
 
Range of motion testing revealed hip flexion to 100 degrees with evidence of pain at 100 degrees and left hip extension to 0 degrees with evidence of pain at 0 degrees.  There was no abduction lost beyond 10 degrees.  Adduction was limited such that the Veteran could not cross his legs.  Specifically, the examiner noted that the was adduction to 10 degrees with evidence of pain at 10 degrees; abduction to 20 degrees with objective evidence of pain at 20 degrees; internal rotation to 20 degrees with evidence of pain at 20 degrees; and external rotation to 10 degrees with evidence of pain at 10 degrees.  Additionally, rotation was limited such that the Veteran could not toe-out more than 15 degrees.  There was no additional limitation in range of motion of the hip and thigh following repetitive testing.  However, there was functional loss and/or functional impairment after repetitive testing.  The contributing factors were less movement than normal and pain on movement.  There was localized tenderness or pain to palpitation for joints/soft tissue of the hip.  Muscle strength testing was normal and there was no ankylosis.  There was no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  There was also no evidence of a hip joint replacement.   
 
The Veteran was provided a VA hip and thigh examination in July 2014.  At that time the appellant reported flare-ups of the hip, which were caused by prolonged sitting or walking.   
 
Range of motion testing revealed flexion to 115 degrees with evidence of pain at 110 degrees.  There was also extension greater than 5 degrees with no evidence of pain.  There was no abduction lost beyond 10 degrees.  Adduction was limited such that the Veteran could not cross his legs.  However, rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  There was no additional limitation in range of motion of the hip and thigh following repetitive testing.  However, there was functional loss and/or functional impairment after repetitive testing.  The contributing factors were less movement than normal, pain on movement, disturbance in locomotion, interference with sitting, standing and/or weight-bearing, and incoordination.  There was localized tenderness or pain to palpitation for joints/soft tissue of the hip.  Muscle strength testing was normal.  It was noted that the Veteran had intermediate ankylosis between the favorable and unfavorable joint.  There was no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  There was also no evidence of a hip joint replacement.   It was noted that the appellant used a constantly used a cane as normal mode of locomotion. 
 
An additional VA hip and thigh examination was provided in September 2015.  Functional impairments described by the appellant included an inability to bend or pick up slightly heavy objects.  He also reported flare-ups of the left hip, which caused a significant increase in the degree of pain.  
 
Range of motion testing revealed flexion to 115 degrees; extension to 15 degrees; abduction to 30 degrees; adduction to 15 degrees; external rotation to 40 degrees; and internal rotation to 25 degrees.  There was pain on extension, abduction, and internal rotation, and with weight bearing. There was no additional limitation in range of motion following repetitive testing.   Adduction was not limited such that the Veteran could not cross his legs.  The examiner determined that abnormal range of motion of the left hip contributed to the Veteran's inability to bend properly.  There was evidence of mild lateral localized tenderness or pain on palpitation of the on or associated soft tissue.  There was no evidence of crepitus.  The examiner noted that there was functional loss due to pain and weakness in the hip during flare-ups, but he was unable to describe the functional loss in terms of range of motion.  Additional factors contributing to the disability was disturbance of locomotion, interference with sitting, and interference with standing.  With regard to muscle strength, the appellant had normal flexion, active movement against gravity during extension, and active movement against some resistance during abduction.  However, there was no muscle atrophy.  There was also favorable ankylosis in flexion at an angle between 20 and 40 degrees, and slight abduction or adduction.  The Veteran did not have malunion, or nonunion of the femur, flail hip joint, or leg length.  It was noted that the appellant regularly used a cane as a normal mode of locomotion.
 
Analysis

After a review of the evidence, and resolving all doubt in favor of the Veteran, the Board finds that an initial 70 percent rating is warranted from July 14, 2014 to September 7, 2015.  Additionally, a 60 percent rating is warranted from September 8, 2015 to January 25, 2016.  However, a rating in excess of 10 percent is not warranted prior to July 14, 2014. 

Prior to July 14, 2014, a rating in excess of 10 percent for the Veteran's left thigh disability is not warranted.  In this regard, the Veteran is already in receipt of the maximum 10 percent rating under Diagnostic Code 5251 for limitation of extension.  As detailed herein, a separate rating under Diagnostic Code 5253 for limitation of adduction has been granted and the appellant did not appeal the assigned rating.  Notwithstanding, there is no evidence of limitation of adduction sufficient to warrant a higher rating under Diagnostic Code 5253.  Additionally, a compensable rating under Diagnostic Code 5252 is not warranted as there is no evidence of thigh flexion limited to 45 degrees.  Rather, the November 2012 VA examination showed flexion to 100 degrees.  Indeed, symptoms to include pain were noted by the examiner as not causing any disability above that recorded and have been fully considered by the 10 percent rating assigned.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board acknowledges the Veteran's reports of flare-ups raised at the November 2012 examination.  It is further acknowledged that the examination did not fully comply with Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).  Specifically, the examiner identified the limitations imposed by flare-ups in general terms, noting that the Veteran could not stand or walk for prolonged periods.  However, the examiner did not estimate the additional functional limitation in terms of degrees of lost motion.  The Board observes that this examination now occurred approximately four years ago.  It does not seem likely that another examination that would take place in late 2016 or perhaps even 2017 would shed meaningful light on the state of the Veteran's limitation with respect to flare-ups four years prior.  Rather, the Board finds that further delay in order to pursue this inquiry would only serve to delay resolution of the claim, with no likely benefit flowing to the Veteran.   Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).  By contrast, similar deficiencies in more recent examinations do have a better likelihood of being corrected, as much less time has passed, as will be discussed in the remand on other issues.

In light of foregoing, the Board finds that an initial rating in excess of 10 percent is not warranted prior to July 14, 2014.  38 C.F.R. § 4.71a, Diagnostic Codes 5251-5253.

From July 14, 2014 to September 7, 2015, the Board finds that a 70 percent rating is warranted.  In this regard, during the July 2014 VA examination, the examiner noted that the Veteran had intermediate ankylosis of the left hip.  As such, a 70 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5250.  The next-higher 90 percent rating is not warranted because there is no evidence of unfavorable ankylosis of the left hip.

Additionally, from September 8, 2015 to January 25, 2016, the Board finds that a 60 percent rating is warranted.  In so finding, during the September 2015 VA examination, the examiner noted that there was also favorable ankylosis in flexion at an angle between 20 and 40 degrees.  Such findings warrant a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5250.  A rating in excess of 60 percent is not warranted as the evidence during this stage of the appeal because there is no finding of intermediate ankylosis of the left thigh.

All potentially applicable diagnostic codes have been considered in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the evidence does not show unfavorable ankylosis, flail joint, or impairment of the femur.  Thus, a higher rating is not assignable under Diagnostic Codes 5250, 5254, or 5255.  38 C.F.R. § 4.71a.

In sum, the Board finds that the preponderance of the evidence is against the claim of entitlement to an initial rating in excess of 10 percent for the Veteran's thigh disability prior to July 14, 2014.  However, a 70 percent rating is warranted from July 14, 2014 to September 7, 2015 and a 60 percent rating is warranted from September 8, 2015 to January 25, 2016.



IV.  Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, the manifestations of the Veteran's disabilities, which include pain and limitation of range of motion, are fully considered by the rating criteria.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

V.  TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

Factual Background 

As of November 21, 2012, the Veteran's service connected-connected disabilities included degenerative disc and joint disease of the lumbar spine (40 percent disabling); degenerative joint disease of the cervical spine (20 percent disabling); radiculopathy of the lower left extremity (10 percent disabling); degenerative joint disease of the right hip (10 percent disabling); degenerative joint disease of the left hip (10 percent disabling); and limitation of extension of the thigh (10 percent disabling).  His combined disability rating is 70 percent.  Accordingly, he meets the percentage threshold set forth under 38 C.F.R. § 4.16 (a). 

The remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him. 

As noted herein, in the report of the September 2008 VA examination, the appellant reported that he had lost time from work due to his condition back condition.  He stated that he retired because of increased pain in this back secondary to prolonged sitting and/or standing.  

In the November 2012 VA examination for the Veteran's service-connected hip and thigh disability, the examiner determined that the appellant's hip and/or thigh conditions impacted his ability to work as they prevented him for standing or walking without a walker.  Similarly, in the November 2012 VA examination for the appellant's lumbar spine disability, the examiner opined that the Veteran's lumbar spine disability impacted his ability to work.  In this regard, he noted that the appellant could not walk without a walker and could not bend to pick up objects.  

A review of Veteran's application for a TDIU indicates that he last worked in September 1993 as a graphic artist.  The appellant reported that his lumbar spine disability prevented him from a gainful occupation.  The application notes that the Veteran has a college degree.  

Analysis

Based on the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities preclude him from substantial gainful employment.  The evidence in favor of the claim includes the November 2012 VA examination reports, which indicated that the appellant's lumbar spine and hip/thigh disabilities impacted his ability work.  Additionally, the Board finds that the Veteran's statements during the September 2008 VA examination noting that he took time off from work due to his back pain and retired because of increased pain are credible.   

The Board observes that there is no opinion as to the collective occupational impact posed by the Veteran's service-connected disabilities.  However, VA is not required to obtain a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim; in fact, the question of the impact of disabilities on employability is factual rather than medical in nature.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, the need for a combined-effects medical examination or opinion should be determined on a case-by-case basis, and depends on all evidence of record).

In light of the foregoing evidence, the Board finds that entitlement to a TDIU is warranted as of November 21, 2012.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16 (b).

ORDER

Entitlement to an initial rating in excess of 20 percent prior to November 21, 2012 and 40 percent thereafter for degenerative joint disease of the lumbar spine is denied.

Entitlement to an initial rating in excess of 10 percent prior to September 8, 2015 for radiculopathy of the lower left extremity is denied.

Entitlement to an initial 20 percent rating from September 8, 2015 to January 25, 2016 for radiculopathy of the lower left extremity is granted.

Entitlement to an initial rating in excess of 10 percent as of January 26, 2016 for radiculopathy of the lower left extremity is denied.

Entitlement to an initial rating in excess of 10 percent prior to July 14, 2016 for limitation of extension of the thigh due to degenerative joint disease of the left hip is denied.

Entitlement to an initial 70 percent rating from July 14, 2014 to September 7, 2015 for limitation of extension of the thigh due to degenerative joint disease of the left hip is granted.

Entitlement to an initial 60 percent rating from September 8, 2015 to January 25, 2016 for limitation of extension of the thigh due to degenerative joint disease of the left hip is granted.

Entitlement to a TDIU as of November 21, 2012 is granted.  


REMAND

As of January 26, 2016, the Veteran's limitation of extension of the left thigh has been assigned a 10 percent rating.  The Veteran was provided a VA examination in January 2016.  In pertinent part, the examiner determined that there was no evidence of ankylosis.  However, on examination in July 2014 and September 2015, ankylosis was present.  The Board finds that clarification is needed regarding what is considered ankylosis of the hip/thigh and why there was no ankylosis found at the time of the January 2016 VA examination.  Moreover, as the prior examinations are not fully compliant with Mitchell and Corriea, another examination should be provided.

Lastly, The Board notes that prior to November 21, 2012, the Veteran did not meet the schedular requirement for a TDIU. In this regard, he did not have a single disability rated at 60 percent disabling or a combined rating of 70 percent.  Therefore, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).  There is, however, evidence of unemployability prior to the date on which the Veteran met the schedular percentage threshold for a TDIU.  The Veteran has indicated that he has not been unemployed since September 1993.  Additionally, he has reported that he retired due to his service-connected back disability.  Accordingly, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU is warranted on an extra-schedular basis prior to November 21, 2012.  See 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a VA examination of the left hip.  All necessary tests should be conducted.  The examiner should provide range of motion findings, for both active and passive motion, and both weight-bearing and non-weightbearing, as applicable.  He or she should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion. To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion. If no flare-ups are reported the examiner must still estimate the degree of functional loss due to those reported at the prior examinations. If a response to any or all of these inquiries is not possible, the examiner should explain why this is so.  

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also clarify whether the Veteran presently has ankylosis and if not, to reconcile this finding with earlier findings of record which did indicate ankylosis.  See July 2014 and September 2015 VA examinations.  The examiner should also describe ankylosis of the hip and/or thigh.

2.  The AOJ shall refer the Veteran's claim for a TDIU prior to November 21, 2012 to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16 (b).

3.  The AOJ shall then readjudicate claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


